          Case 5:20-cv-03181-SAC Document 7 Filed 08/31/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

DAVID L. IRVING, JR.,

              Plaintiff,

              v.                                            CASE NO. 20-3181-SAC

BECKY C. HURTIG,
et. al,

              Defendants.


                              MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

housed at the Sedgwick County Jail in Wichita, Kansas (“SCJ”). The Court granted Plaintiff

leave to proceed in forma pauperis.       (Doc. 4.)   On July 31, 2020, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 6) (“MOSC”), granting Plaintiff until

August 28, 2020, in which to show good cause why his Complaint should not be dismissed or to

file an amended complaint to cure the deficiencies set forth in the MOSC. Plaintiff has failed to

respond to the MOSC by the Court’s deadline.

       The Court found in the MOSC that Plaintiff’s claims against the county prosecutors

concerning his criminal case fail on the ground of prosecutorial immunity. Prosecutors are

absolutely immune from liability for damages in actions asserted against them for actions taken

“in initiating a prosecution and in presenting the State’s case.” Imbler v. Pachtman, 424 U.S.

409, 431 (1976). The Court also found that to the extent Plaintiff challenges the validity of his

sentence in his state criminal case, his federal claim must be presented in habeas corpus. “[A]

§ 1983 action is a proper remedy for a state prisoner who is making a constitutional challenge to

the conditions of his prison life, but not to the fact or length of his custody.” Preiser v.


                                                1
           Case 5:20-cv-03181-SAC Document 7 Filed 08/31/20 Page 2 of 2




Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). Likewise, before Plaintiff may proceed

in a federal civil action for monetary damages based upon an invalid conviction or sentence, he

must show that his conviction or sentence has been overturned, reversed, or otherwise called into

question. Heck v. Humphrey, 512 U.S. 477 (1994). Plaintiff has not alleged that the conviction

or sentence has been invalidated. The Court also found that the Court may be prohibited from

hearing Plaintiff’s claims under Younger v. Harris, 401 U.S. 37, 45 (1971).

         The Court’s MOSC provided that “[i]f Plaintiff does not file an amended complaint

within the prescribed time that cures all the deficiencies discussed herein, this matter will be

decided based upon the current deficient Complaint and may be dismissed without further notice

for failure to state a claim.” (Doc. 6, at 7.) Plaintiff has failed to respond to the Court’s MOSC

and has failed to show good cause why his Complaint should not be dismissed for failure to state

a claim.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated August 31, 2020, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                2
